DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks, filed 16 February 2022, are noted with appreciation.
Claims 16-25 & 27-30 remain pending.
Election/Restrictions
Claims 27-301 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 July 2021.
Response to Arguments
The objection to the abstract, set forth in the non-final Office action mailed 27 September 2021, is withdrawn in view of the amendment.
The objections to claim 16, set forth in the non-final Office action mailed 27 September 2021, are withdrawn in view of the amendment.
The rejection of claim 16 under 35 USC 112(b), set forth at ¶12 of the non-final Office action mailed 27 September 2021, is withdrawn in view of the amendment.
The rejection of claim 16 under 35 USC 112(b), set forth at ¶13 of the non-final Office action mailed 27 September 2021, is maintained with respect to the recitation of “at least 15% by weight” and withdrawn with respect to the recitation of “not more than 0.2% by weight in view of the amendment.
The rejection of claim 22 under 35 USC 112(b), set forth at ¶14 of the non-final Office action mailed 27 September 2021, is withdrawn in view of the amendment. The Primary Examiner interprets the chemical stability ratings now recited in this claim as being determined according to the disclosure in the section bridging pp. 19-20 of the instant specification. 
The rejection of claim 24 under 35 USC 112(b), set forth at ¶15 of the non-final Office action mailed 27 September 2021, is withdrawn in view of the amendment.
The rejection of claim 25 under 35 USC 112(b), set forth at ¶16 of the non-final Office action mailed 27 September 2021, is withdrawn in view of the amendment. 
Claim 16 has been amended to incorporate the limitations of original claim 26. As claim 26, which originally depended from claim 16, was rejected under 35 USC 103, the rejection under 35 USC 102(a)(1), set forth in the non-final Office action mailed 27 September 2021, is withdrawn in view of the amendment.
Applicant’s argument’s with respect to the rejection of original claim 26, as they now apply to amended claim 16, have been fully considered but they are not persuasive. Applicant’s argument actually provides support for the position that the ratio of (A):(B)’s being a result-effective variable that it would have been obvious to optimize by routine experimentation. Specifically, the amount of NCO and OH-functional polyacrylate affects polyurethane formation and the degree of crosslinking.
In the rejection of original claim 26, the Primary Examiner cited MPEP § 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is some evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…”. According to the Court in In re Applied Materials, Inc., 692 F.3d 1289, 1295, 1297, 103 USPQ2d 2000 (Fed. Cir. 2012): “This rule is limited to cases in which the optimized variable is a ‘result-effective variable.’ In re Antoine, 559 F.2d 618, 620 (CCPA 1977)…. The question is whether the dimensions were known to be result-effective variables. …In cases in which the disclosure in the prior art was insufficient to find a variable result-effective, there was essentially no recognition of the relationship between the variable and the result in the prior art. …While the absence of any disclosure regarding the relationship between the variable and the affected property may preclude 
Claim Interpretation
The Primary Examiner has interpreted the phrase “not more than 0.2% by weight of organic and inorganic iron, lead, tin, bismuth, and zinc compounds,” as meaning “not more than 0.2% by weight of any organic or inorganic compound of iron, lead, tin, bismuth, or zinc.” Applicant has not specifically traversed this interpretation.
Claim Rejections - 35 USC § 112















The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, the phrase “at least 15% by weight” is indefinite as the percentage by weight with respect to what total is not clear. In view of the amendment, the Primary Examiner interprets this as being “based on the [total] weight of the reaction mixture.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 16, 17, and 20-25 is/are rejected under 35 U.S.C. 103 as obvious over US 2002/0132934 A1.
Claim 16
US ‘934 teaches a process for producing a coating on a surface (automotive finishing or refinishing) that comprises providing an organic polyisocyanate composition (B) having an exemplary isocyanate content, in one embodiment, of preferably at least 3% up to about 50%, by weight, more preferably about 5-30% by weight isocyanate content [0048 & 0051], which forms one part of a two-part coating composition [0071]; and crosslinking the polyisocyanate composition (B) utilizing a catalyst (C), which can include organic Sn, Zn, and Pb compounds, in an amount of 0.005-0.2% by weight [0055-0057], which reads on the claimed “not more than 0.2% by weight of organic and inorganic iron, lead, tin, bismuth, and zinc compounds.” 
The contents of the polyisocyanate component (B) are stored as one part and the binder component (A) and catalyst (C) are stored as another part of the two-part coating composition [0071]. The parts are mixed before application and applied to the substrate [0071]. After application, the layer dries and cures to form a coating on the substrate [0071]. US ‘934 further discloses that the coating composition (A + B + C) is in the process of curing after it has been applied to the substrate. It is the Primary Examiner’s position that this is a fair teaching that at least some un-reacted polyisocyanate composition (B) is present on the surface of the substrate (which reads on the claimed “applying the polyisocyanate composition to the surface”) and in the process of catalytically crosslinking, as required by the claim.
US ‘934 teaches a ratio of binder component (A), the isocyanate-reactive component, to isocyanate groups in (B) as preferably from 0.8/1 – 2.0/1 [0054]. Nevertheless, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. This ratio is a result-effective variable that it would have been obvious to one of ordinary skill in the art to optimize by routine experimentation, as explained above. MPEP 2144.05(II).
With respect to the hardness, mechanical stability, and chemical stability, US ‘934 discloses that the film functions as an automotive clear coating for finishing or refinishing [abstract]. Insofar as the instant composition is disclosed as forming a clearcoat [Samples prima facie case of either anticipation or obviousness has been established. MPEP 2112.01(I). In the alternative, US ‘934 teaches that the binder component (A) is selected to so as to copolymerize together to provide the application and cured coating film characteristics desired [0024]. Consequently, it would have been obvious to one of ordinary skill in the art to have selected at least the binder components so as to give a “high hardness and high mechanical and/or chemical stability” so as to advantageously impart durability to the automotive clear coating formed thereby.
Claims 17 & 20-25
With respect to claim 17, US ‘934 teaches that curing is performed at about 30-100°C [0073].
With respect to claims 20-23, US ‘934 discloses that the film functions as an automotive clear coating for finishing or refinishing [abstract]. Insofar as the instant composition is disclosed as forming a clearcoat [Samples 0-1.2], and insofar as US ‘934 teaches all of the claimed composition and process limitations, the coating of US ‘934 is presumed to possess the properties of claims 20-23 as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are prima facie case of either anticipation or obviousness has been established. MPEP 2112.01(I). In the alternative, US ‘934 teaches that the binder component (A) is selected to so as to copolymerize together to provide the application and cured coating film characteristics desired [0024]. Consequently, it would have been obvious to one of ordinary skill in the art to have selected at least the binder components so as to give the claimed pendulum hardness, chemical stability, and chemical resistance, so as to advantageously impart durability to the automotive clear coating formed thereby (especially to HS DOT 4 motor oil, with which the clear coat can reasonably be expected to come into contact).
With respect to claim 24, as noted above, US ‘934 teaches all of the claimed composition and process limitations (i.e. reaction conditions), the coating of US ‘934 is presumed to possess claimed isocyanurate amount as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01(I).
With respect to claim 25, US ‘934 teaches utilizing a catalyst (C), which can include organic Sn, Zn, and Pb compounds, in an amount of 0.005-0.2% by weight [0055-0057], which reads on the claimed “not more than 0.1% by weight of organic and inorganic iron, lead, tin, bismuth, and zinc compounds.”
Claim(s) 18 & 19 is/are rejected under 35 U.S.C. 103 as obvious over US 2002/0132934 A1, as applied to claim 16 above, further in view of US 5,444,146 A and US 4,487,928 A.
The teaching of US ‘934 is detailed above. This reference specifically teaches isophorone diisocyanate (IPDI) [0050-0051]. It does not specify the claimed catalyst including a metal salt of a weak aliphatic or cycloaliphatic carboxylic acid in combination with a crown ether, as claimed. US ‘146 teaches that the trimerization of IPDI can be effected utilizing a catalyst containing basic alkali metal salts complexed with crown ethers [4:12-15], such as those disclosed in US 4,487,928 A. US ‘928 discloses, specifically, a combination of sodium or potassium carboxylates with crown ethers [3:50-68]. Reaction temperature is disclosed as 10-160°C [5:62-65]. Consequently, it would have been obvious to one of ordinary skill in the art to modify the process of US ‘934 so as to utilize, as a part of the catalyst, a combination of weak aliphatic carboxylic acid and crown ether, motivated by the desire and expectation of successfully crosslinking the isocyanate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
25 March 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 27-30 — not claims 16-26 — should have been identified as withdrawn from consideration as drawn to a non-elected invention in the non-final Office action mailed 27 September 2021. The Primary Examiner regrets this error, but Applicant appears not to have been placed at a disadvantage as Applicant correctly identified the status of the claims in the remarks filed 16 February 2022.